Name: Commission Regulation (EEC) No 874/85 of 28 March 1985 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: plant product;  economic conditions;  cooperation policy
 Date Published: nan

 No L 95/8 Official Journal of the European Communities 2. 4. 85 COMMISSION REGULATION (EEC) No 874/85 of 28 March 1985 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1025/84 (4), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (*), as amended by Regulation (EEC) No 3331 /82 (*), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (7), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (8), as last amended by Regulation (EEC) No 2543/73 (9), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, whereas on 30 May 1984 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (10), as last amended by Regulation (EEC) No 3323/81 (n) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4. 1984, p. 1 . (3 OJ No L 166, 25 . 6. 1976, p. 1 . 0 OJ No L 107, 19 . 4. 1984, p . 13 . Is) OJ No L 281 , 1 . 11 . 1975, p . 89 . ( «) OJ No L 352, 14. 12. 1982, p . 1 . f) OJ No L 124, 11 . 5. 1984, p. 1 . (8) OJ No 106, 30 . 10 . 1962, p . 2553/62. H OJ No L 192, 26. 7 . 1980, p . 11 . ('  ) OJ No L 334, 21 . 11 . 1981 , p . 27 .9 OJ No L 263, 19 . 9 . 1973, p. 1 . 2. 4. 85 Official Journal of the European Communities No L 95/9 ANNEX I 1 . Programme : 1984 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest, telex 30223) 3 . Place or country of destination : Zimbabwe, Mozambique, Guinea Bissau 4. Product to be mobilized : common wheat 5. Total quantity : 700 tonnes 6. Number of lots : one (in three parts : A : 100 tonnes ; B : 400 tonnes ; C : 200 tonnes) 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cereales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex : OFIBLE 200490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5 % maximum) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  polypropylene sacks of a minimum weight of 120 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : A  100 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ZIMBABWE / WHEAT / ULF / 41204 / HARARE VIA DURBAN / ACTION OF ULF / FOR FREE DISTRIBUTION' B  400 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / MOÃ AMBIQUE / TRIGO / ULF / 41206 / MAPUTO / ACÃ Ã O DA ULF / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA' C  200 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / GUINEA BISSAU / TRIGO / ULF / 41205 / BISSAU / ACÃ ÃO DO ULF / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 April 1985 16. Shipment period : 1 to 31 May 1985 1 7. Security : 6 ECU per tonne 18 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 95/10 Official Journal of the European Communities 2. 4. 85 ANNEX II 1 . Programme : 1984 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest, (telex 30 223)) 3 . Place or country of destination : Indonesia, Sudan, Angola, Zaire 4. Products to be mobilized : common wheat flour 5 . Total quantity : 2160 tonnes (2 960 tonnes of cereals) 6 . Number of lots : one (in four parts : A : 500 tonnes ; B : 500 tonnes ; C : 510 tonnes ; D : 650 tonnes) 7 . Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62% maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  polypropylene sacks of a minimum weight of 120 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : A  500 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / INDONESIA / WHEAT FLOUR / ASNC / 44103 / JAYPURA VIA SURABAYA / ACTION OF ASNC / FOR FREE DISTRIBUTION' B  500 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / SUDAN / WHEAT FLOUR / DIA / 41110 / ACTION OF DIA / FOR FREE DISTRIBUTION' C  510 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / ANGOLA / FARINHA DE TRIGO / WOW / 43603 / LUANSA / ACÃ Ã O DO WOW / DESTINADO A DISTRI ­ BUIÃ Ã O GRATUITA' D  650 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ZAIRE / FARINE DE FROMENT / CARITAS / 40222 / KINSHASA VIA MATADI / ACTION DE CARITAS / POUR DISTRIBUTION GRATUITE' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 2. 4. 85 Official Journal of the European Communities No L 95/ 11 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 April 1985 16. Shipment period : 1 to 31 May 1985 17. Security : 12 ECU per tonne 18 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 95/12 Official Journal of the European Communities 2. 4. 85 ANNEX III 1 . Programme : 1984 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest, (telex 30223)) 3 . Place or country of destination : Cape Verde, Dominican Republic 4. Product to be mobilized : maize 5. Total quantity : 600 tonnes 6. Number of lots : one (in three parts)  A : 250 tonnes ^ T , . .  B : 250 tonnes &gt; (Cape Verde)  C : 100 tonnes (Dominican Republic) 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 1 5 % (c) total percentage of matter other than basic cereals of unimpaired quality : 6 %, of which :  percentage of broken grains : 3 % ('broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter)  percentage of grain impurities : 2 % ('grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired, through heating, a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % ('miscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  polypropylene sacks of a minimum weight of 120 g  net weight of the bags 50 kilograms  marking on the bags in letters at least 5 cm high : A  250 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / CABO VERDE / MILHO / OXFAM B / 40811 / PRAIA / ACÃ Ã O DO OXFAM B / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' B  250 tonnes 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / CABO VERDE / MILHO / OXFAM B / 40812 / PRAIA / ACÃ Ã O DO OXFAM B / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' C  100 tonnes 'DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEIA / REPUBLICA DOMINI ­ CANA / MAIZ / OXFAM B / 40813 / PUERTO PLATA / ACCIÃ N DE OXFAM B / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 2. 4. 85 Official Journal of the European Communities No L 95/ 13 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 April 1985 16. Shipment period : 1 to 31 May 1985 17. Security : 6 ECU per tonne 18 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ No L 95/14 Official Journal of the European Communities 2. 4. 85 ANNEX IV 1 . Programme : 1984 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3 . Place or country of destination : Burkina Faso 4. Product to be mobilized : fully milled round grain rice (non-parboiled) 5. Total quantity : 500 tonnes (1450 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5% maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  polypropylene sacks of a minimum weight of 120 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / BURKINA FASO / RIZ / OXFAM B / 40814 / OUAGADOUGOU VIA ABIDJAN / ACTION DE OXFAM B / POUR DISTRIBUTION GRATUITE' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 15 April 1985 16 . Shipment period : 10 May to 10 June 1985 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must ^provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam.